UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 23, PARADISE MUSIC & ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Delaware 001-12635 13-3906452 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1365 N. Courtenay Parkway, Suite A, Merritt Island, FL 32953 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:888-565-3259 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. Item 2.01 Completion of Acquisition or Disposition of Assets. On February 23, 2010, Environmental Testing Laboratories, Inc. (“ETL”) a Delaware corporation and a wholly owned subsidiary of Paradise Music & Entertainment, Inc., completed the acquisition of all the issued and outstanding shares of Vapor Extraction Technology, Inc. (“VET”), a California corporation for $350,000 in the form of a convertible debenture. VET is engaged in the business of rapid remediation of soil and groundwater contamination.The principal amount of the convertible debenture is due March 31, 2013 unless the debenture is earlier converted into common stock of ETL.Interest is payable at 14% in cash at maturity unless earlier paid in shares of common stock of ETL.The conversion rate is the lesser of (a) $.008 or (b) 75% of the average of the three lowest closing bid prices during the twenty trading days prior to the conversion date.In addition ETL entered into a consulting agreement with the sole shareholder of VET for 36 months at the rate $7,500 per month plus a royalty equal to 5% of the gross profit from sales and projects that the consultant is directly involved. This amendment is filed to correct the name of the officer who signed this report. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PARADISE MUSIC & ENTERTAINMENT, INC. Date: March 2, 2010 By: /s/ Richard P. Rifenburgh Richard P. Rifenburgh Chairman
